McCann, J.:
John E. McMurtry & Co., plaintiff’s assignors, were brokers in wool, having their place of business in the city of New York. In the month of May, 1919, an agreement was entered into between such company and “The Essex County Sheep Breeders Association of the State of New York.” Such agreement reads as follows:
“ John E. McMurtry & Co.
“ Wool Commission Merchants “ 320-322 Church Street
“ New York, May —, 1919.
“ Contract between Messrs John E. McMurtry & Co. of the City and County of New York, and the Essex County Sheep Breeders Association, of the State of New York, agree to consign their clips of wool which is delivered by members of their Association to Messrs. *533John E. McMurtry & Co., to be sold for their account at the best market price by Messrs. John E. McMurtry & Co. and said John E. McMurtry & Co. agree to advance said Association 50c on 1 /4, 3 /8 and 1 /2 blood wools; 50c on Delaines; 38c on Fine and Western Wools; 35c on Rejections — per pound at the time of shipment — provided, said prices are not more than 80% of the válue of the wools at the time of taking up; and if Market declines at that time — said advances are to be reduced — to meet said Market —
“ Said Association agrees to pay Messrs. John E. McMurtry & Co. six per cent (6%) Commission, and said Commission to include all charges of grading, furnishing of sacks for the wool, guaranteeing sales of wool — and further agrees to pay freight and cartage — and if said wools are unsold after two months from date of arrival to pay Storage and at the rate of 15c per bag per month — and Insurance at cost — until sold.
“ There shall be a further charge at the rate of 6% per annum for advances until sixty days after the wools are billed to the Manufacturer John E. McMurtry & Co. agrees to accept sáid consignments and will grade, store and keep said wools fully insured subject to above Clause. „ gign. ■ FEANK MogEg

“ Vice President

“ Witness Fred L. Porter ”
At the time this agreement was made the association had no wool and there had been no meeting of the members of the association. The contract was made on the part of the association by its officers without knowing from whom it would receive clips- of wool. Thereafter the officers communicated with wool growers in the county individually. Both members and non-members of the association to the number of some 250 agreed to participate and thereafter delivered their wool to the association; the association in turn shipped the same in bulk to McMurtry & Co. McMurtry & Co. made certain advancements under the terms of the agreement and thereafter sold the wool. These advancements were in turn paid to the individual shippers in the amounts due them respectively. The last sales were made between March 26,1920, and May 1,1921. When the account was closed McMurtry & Co. claimed there was due to them for advancements and interest thereon, in excess of the amount received for the wool, less expenses, the sum of $2,522.18. It demanded payment from the association, which demand was not complied with. Thereafter and on August 2, 1921, the company’s claim was duly assigned to this plaintiff, who brought this action. After the action was brought the defendants’ attorneys furnished *534to plaintiff’s attorney the names and addresses of each of the members and non-members of the association who had delivered wool to the association and the complaint was then amended, making these members and non-members parties defendant. The summons was served upon the president of the association, Frank Moses, and upon the defendants named in the original summons. The summons was never served upon any of the other defendants. At the end of the plaintiff’s case the defendants moved that the plaintiff be required to elect whether he would proceed against the association, or against the defendants other than the association. Plaintiff’s counsel argued that there was no such legal entity as the Sheep Breeders Association and no judgment can run against it; that the liability is a joint liability of all the defendants other than the association. The motion was granted and the complaint dismissed as against the association and continuing as against the other defendants. At the completion of the evidence the complaint as against the individual defendants was dismissed on the ground that no demand for payment had been made upon either defendant in the action.
In the complaint it is alleged that the Essex County Sheep Breeders Association is an unincorporated association consisting of more than seven members, and that Frank Moses, at the time of the commencement of the action, was the president of the association; that the contract herein was executed and delivered by the association as the duly authorized agent of certain undisclosed principals, namely, the defendant members and non-members, who delivered in 1919 their clip of wool for their account to the association in accordance with the terms and provisions of the contract. The position of the plaintiff is that this action is brought to recover on a claim against the defendants, other than the association, who are jointly liable; that the association made the contract, procured the wool from those defendants and consigned it to McMurtry & Co., as agent for the undisclosed principals.
An action against an unincorporated association may be brought by serving the summons upon the president or treasurer and, if a money judgment be had, such judgment does not justify an execution against the individual property of the officer served and the sheriff can only satisfy it out of any property belonging to the association, or owned jointly or in common by all the members thereof. (General Associations Law, §§ 13, 15, as added by Laws of 1920, chap. 915.) Where an action under this law has been brought against an officer of the association, an action for the same cause shall not be brought against the members of the association, or any of them, until after final judgment in the first action and *535a return wholly or partly unsatisfied of an execution issued thereupon. (Id. § 16, as added by Laws of 1920, chap. 915.) Except as provided in section 16 an action may be brought against the members of the association individually. (Id. § 17, as added by Laws of 1920, chap. 915.)
At the close of the plaintiff’s evidence the plaintiff was properly required1 to elect against whom it should prosecute the action. Plaintiff could not have judgment against the association and against the individual defendants simultaneously. (General Associations Law, § 16, as added by Laws of 1920, chap. 915.) The election having been made to proceed against the individual defendants, the complaint against the association was properly dismissed.
The association as such is out of the case. It is to be considered solely as the agent for those who came in and participated under the contract. (Langstroth v. Turner Cypress Lumber Co., 162 App. Div. 818, 824; affd., 220 N. Y. 706.) At the time the contract was made neither party thereto knew what individuals would pool their wool under the contract. When a party did consent to come in, he accepted the association as his agent and accepted the terms of, and became a party to, the contract, and such liability as rests upon him is grounded in these facts. No partnership relation between the defendants follows, and no added liability against them attaches, because this agent happens to be an unincorporated association. The commission merchants, McMurtry & Co., dealt with the agent and the agent’s acts, so far as it had authority, are binding upon the defendants. It must follow that the trial court was in error when it dismissed the complaint against the individual defendants because of failure to make demand. Demand for payment was made upon the agent and such demand under the circumstances here I think must be a demand upon the principal.
McMurtry & Co. acted as commission merchants. The wool was consigned to them to sell. The advancements made upon the wool were not a part of the purchase price; the company did not buy the wool. The advancements were made to the agent for the accommodation and benefit of the owners of the wool; accounts between the parties to be settled when the wool had been sold; and there was an agreement implied in fact upon the part of the wool owners to pay any'deficiency which might arise at the end of the transaction. (Hidden v. Waldo, 55 N. Y. 294, 297.)
The real question in the case, therefore, is whether the liability of the defendants was joint, or several, or joint and several. The answer to this question depends upon the contract relations between the parties.
The company was not called upon to deal with the individual *536wool vendors; it was to deal solely with their agent. The vendors did not ship their wool separately marked to the company; they delivered it to their agent, who sent it in bulk, without any distinguishing marks of • ownership, to the company. The company made its advancements on the entire quantity of wool" received and paid the advancements to the agent, who in turn distributed it to the vendors. Had there been moneys coming to the wool growers, the accounts would have been settled between the company and the agent, and the balance remitted to the. agent to be distributed. There was no obligation on the part of the company to make payment direct to any individual wool grower.
The contract could have been made by its terms several, or joint and several, but it was not so made. The contract to which each vendor consented was the contract made between the association and the company. I think this contract on the part of the defendants is joint. They pooled their wool and participated in the joint undertaking or enterprise. (Booth Bros. v. Baird, 83 App. Div. 495; Fisher Textile Co. v. Perkins, 100 id. 19.)
If I am right in this conclusion, then the obligation was a single obligation and the joint vendors must be joined in the action as defendants, if living, and within the jurisdiction of the court, and a single judgment must be given against all the defendants. (1 Williston Cont. § 329; 13 C. J. 575, § 561.) But, under the Civil Practice Act (§§ 1197, 1199) an execution on this judgment will not reach the individual property of those defendants not served with the summons, but it will reach the property of those defendants served as well as personal property owned by the defendants jointly.
The judgment and orders should be reversed on the law and facts, and judgment directed for the plaintiff against all the defendants, except the defendant Frank Moses, as president of the Essex County "Sheep Breeders Association," for the sum of $2,522.18, with interest thereon from March 15, 1921, and costs.
All concur, except H. T. Kellogg, J., dissenting, with an opinion.